DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 21 and 25 is/are allowable because the Prior Art of record fails to show or render obvious determining whether one PRACH occasion from the set of PRACH occasions is valid on at least a condition that the one PRACH occasion is subsequent to one or more transmitted synchronization signal (SS) blocks in a slot associated with the one PRACH occasion in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer et al. (US 2011/0096748 A1), Kim et al. (US 2013/0201960 A1), Kim et al. (US 2014/0334371 A1), Hwang et al. (US 2017/0231011 A1), Abedini et al. (US 2019/0110314 A1), Babaei et al. (US 2019/0132857 A1), Ko et al. (US 2019/0208550 A1), Frada et al. (US 2020/0396654 A1), Samsung (NPL/"Remaining details on PRACH procedure"; R1-1717582), NTT DOCOMO, INC. (NPL/"Discussion on remaining details on PRACH formats"; R1-1718183), LG Electronics (NPL/"Discussion on PRACH preamble format details"; R1-1719897) and LG Electronics (NPL/"RACH procedure"; R1-1719898) are cited to show an INITIAL ACCESS AND CHANNEL ACCESS IN NEW RADIO/NEW RADIO-UNLICENSED (NR/NR-U).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GARY MUI/Primary Examiner, Art Unit 2464